



Exhibit 10(b)
RESTRICTED STOCK UNIT AWARD AGREEMENT



AMENDED AND RESTATED
AMERICAN ELECTRIC POWER SYSTEM
LONG-TERM INCENTIVE PLAN


This award agreement is being furnished to you as a participant in the Amended
and Restated American Electric Power System Long-Term Incentive Plan (LTIP)
under which the restricted stock units described herein are awarded.


[Participant Name] is hereby granted the number of restricted stock units listed
below:
Number of Restricted Stock Units Granted:
 
<<# Shares Granted>>
Grant Date:
 
[Grant Date]
Effective Date:
 
January 1, 2017

Vesting Schedule
Vesting Date
May 1, 2018 (“First Vesting Date”)
May 1, 2019
May 1, 2020
Percentage of Granted Units
33 1/3%
33 1/3%
33 1/3%



Restricted Stock Units (“RSUs”)
This award agreement entitles you to the aggregate number of RSUs specified
above ("Granted RSUs") each of which, if and when it vests, will convert to a
single share of AEP's Common Stock, $6.50 par value. Upon vesting, RSUs are
converted to AEP Common Stock and delivered to you in accordance with the other
terms and provisions of this Agreement. RSUs have no voting rights and are not
entitled to receive any dividend declared on AEP Common Stock. However, RSUs are
entitled to additional RSUs (“Dividend Equivalent RSUs”) of an equal value to
dividends paid on AEP Common Stock, as described below.


Dividend Equivalent RSUs
Beginning after the later of the Effective Date or the Grant Date, additional
Dividend Equivalent RSUs with a value equal to the value of dividends paid on
AEP Common Stock are credited on outstanding RSUs. The number of additional RSUs
awarded due to dividends is calculated as the value of the dividend for a number
of shares of AEP Common Stock equal to the number of outstanding RSUs divided by
the closing price of AEP Common Stock on the dividend payment date.


No additional RSUs will be awarded as Dividend Equivalent RSUs after conversion
of the related RSUs into Common Stock. See Conversion of Vested Stock Units and
Delivery of Shares, below.









--------------------------------------------------------------------------------






Vesting of Granted Restricted Stock Units
Your Granted RSUs shall vest, subject to your continuous AEP employment through
the vesting date, in accordance with the above vesting schedule, except as
otherwise provided for in this Agreement. See also the sections of this award
agreement entitled Vesting of Dividend Equivalent RSUs and Accelerated Vesting
of Restricted Stock Units below.


Vesting of Dividend Equivalent RSUs
Dividend Equivalent RSUs vest at the same time as the Granted RSUs to which they
relate become vested. Also see the sections of this award agreement entitled
Vesting of Granted Restricted Stock Units above and Accelerated Vesting of
Restricted Stock Units below.


Accelerated Vesting of Restricted Stock Units
RSUs may vest earlier than the dates shown in the Vesting Schedule, above, as
follows:


Prorated Vesting for Severance: If you qualify for a Severance Date, as defined
below, a fractional portion of your Granted RSUs (and related Dividend
Equivalent RSUs) shall vest as of your Severance Date. The portion of your
Granted RSUs (and related Dividend Equivalent RSUs) that vest under this
provision is determined as follows:
The number of whole months from the Effective Date through the date your
employment with AEP Terminates as the direct result of the Triggering Event
divided by the number of whole months from the Effective Date until the final
Vesting Date specified in the Vesting Schedule, above;
Reduced (but not below zero) by
The cumulative Percentage of Granted Units for which the Vesting Date specified
in the Vesting Schedule has passed as of the date your employment with AEP
Terminates as the direct result of the Triggering Event.


See attached Example.


RSUs that vest as a result of your severance shall be converted to AEP Common
Stock and delivered to you as of your Severance Date in accordance with the
section of this award agreement entitled Delivery of Shares of Common Stock,
below.


Prorated Vesting for Officers who Terminate Due to Mandatory Retirement at Age
65: As of your Mandatory Retirement Date, a fractional portion of your Granted
RSUs (and related Dividend Equivalent RSUs) shall vest. The portion of your
Granted RSUs (and related Dividend Equivalent RSUs) that vest under this
provision is determined as follows:
The number of whole months from the Effective Date through your Mandatory
Retirement Date divided by the number of whole months from the Effective Date
until the final Vesting Date specified in the Vesting Schedule, above;
Reduced (but not below zero) by
The cumulative Percentage of Granted Units for which the Vesting Date specified
in the Vesting Schedule has passed as of your Mandatory Retirement Date.




2

--------------------------------------------------------------------------------





See attached Example.


RSUs that vest as a result of your Mandatory Retirement Date shall be converted
to AEP Common Stock and delivered to you as of your Mandatory Retirement Date in
accordance with the section of this award agreement entitled Delivery of Shares
of Common Stock, below. If you hold a salary grade 18 or higher position with
AEP, the Shares of Common Stock delivered to you by reason of this section shall
be subject to transfer restrictions such that you will be required to retain
ownership of such Shares until the second anniversary of your Mandatory
Retirement Date, except that you will be permitted to cause the sale of so many
of such Shares as would allow you to cover your liability for the applicable
taxes directly associated with your receipt of those Shares.


Death: Upon your death prior to the Termination of your employment with AEP, the
RSUs, to the extent outstanding but not vested, shall vest, be converted into
AEP Common Stock and delivered to your designated beneficiaries under the LTIP
(or if you have not effectively designated any beneficiary under the LTIP, to
your estate) as soon as administratively practicable following your death.


Change In Control: Upon a Qualifying Termination of your employment with AEP,
the RSUs, to the extent outstanding but not vested, shall vest, be converted
into AEP Common Stock and delivered as of the date of the Qualifying Termination
in accordance with the section of this award agreement entitled Delivery of
Shares of Common Stock, below.


Other Terminations
Except as provided above under the Accelerated Vesting section with respect to a
Change in Control and as provided in the following sentence involving
circumstances that may give rise to a Severance Date for you, upon the
Termination of your employment with AEP for any reason prior to your Mandatory
Retirement Date or your death, any unvested Granted RSUs and unvested Dividend
Equivalent RSUs shall be forfeited, and you shall have no rights or interests in
or with respect to such unvested RSUs. If your employment with AEP is Terminated
under circumstances that may give rise to a Severance Date for you, to the
extent your unvested Granted RSUs and unvested Dividend Equivalent RSUs do not
vest by reason of a Severance Date for you, they shall be forfeited as of the
date it becomes certain that such Severance Date shall not occur.


Definitions
In addition to the terms defined elsewhere in this Agreement, the following
shall be defined terms when used in this Agreement:


“AEP” means American Electric Power Company, Inc.; a New York corporation; and
its subsidiaries and affiliates.


“Cause” means any one or more of the following grounds: (i) failure or refusal
to perform your assigned duties and responsibilities in a competent or
satisfactory manner as


3

--------------------------------------------------------------------------------





determined by your AEP employer; (ii) commission of an act of dishonesty,
including, but not limited to, misappropriation of funds or any property of AEP;
(iii) engagement in activities or conduct injurious to the best interest or
reputation of AEP as determined by your AEP employer; (iv) insubordination; (v)
a violation of any of the materials terms and conditions of any written
agreement or agreements you may from time to time have with AEP; (vi) violation
of any of AEP’s rules of conduct of behavior, such as may be provided in any
employee handbook or as AEP may promulgate from time to time; (vii) commission
of a crime which is a felony, a misdemeanor involving an act or moral turpitude,
or a misdemeanor committed in connection with your employment with AEP which is
injurious to the best interest or reputation of AEP as determined by your AEP
employer; or (viii) disclosure, dissemination, or misappropriation of
confidential, proprietary, and/or trade secret information.


“Disability” or “Disabled” means that you have an illness or injury for which
you have been determined to be entitled to benefits under the terms of the LTD
Plan. You shall not be considered Disabled for purposes of this Award Agreement
effective at any time you are not entitled to benefits under the LTD Plan, under
such circumstances that include (but are not limited to) the termination of the
LTD Plan or your not being in a classification eligible to participate in the
LTD Plan.


“Good Reason” applies if a Change of Control occurred and means
(i)
an adverse change in your status, duties or responsibilities as an employee of
AEP as in effect immediately prior to the Change In Control;

(ii)
failure of AEP to pay or provide you in a timely fashion the salary or benefits
to which you are entitled under any employment agreement between AEP and you in
effect on the date of the Change In Control, or under any benefit plans or
policies in which you were participating at the time of the Change In Control;

(iii)
the reduction of your base salary as in effect on the date of the Change In
Control;

(iv)
the taking of any action by AEP (including the elimination of a plan without
providing substitutes therefor, the reduction of your awards thereunder or
failure to continue your participation therein) that would substantially
diminish the aggregate projected value of your awards or benefits under AEP’s
benefit plans or policies in which you were participating at the time of the
Change In Control; provided, however, that the diminishment of such awards or
benefits that apply to other employees of AEP holding positions in your salary
grade or lower in addition to you shall be disregarded; or

(v)
the relocation, without your prior approval, of the office at which you are to
perform services on behalf of AEP to a location more than fifty (50) miles from
its location immediately prior to the Change In Control.





4

--------------------------------------------------------------------------------





Any circumstance described in this definition shall constitute Good Reason even
if such circumstance would not constitute a breach by AEP of the terms of an
employment agreement between AEP and you in effect on the date of the Change In
Control. However, such circumstance shall not constitute Good Reason unless (1)
within ninety (90) days of the initial existence of such circumstance, you shall
have given AEP written notice of such circumstance, and (2) AEP shall have
failed to remedy such circumstance within thirty (30) days after its receipt of
such notice. Such written notice to be provided by you to AEP shall specify (A)
the effective date for your proposed termination of employment (provided that
such effective date may not precede the expiration of the period for AEP’s
opportunity to remedy), (B) reasonable detail of the facts and circumstances
claimed to provide the basis for termination, and (3) your belief that such
facts and circumstance would constitute Good Reason for purposes of this
Agreement. Your continued employment shall not constitute consent to, or a
waiver of rights with respect to, any circumstances constituting Good Reason
hereunder.
 
“LTD Plan” means the American Electric Power System Long Term Disability Plan,
as amended from time to time, or any plan providing continuation of cash
payments due to your illness or injury that may reasonably be expected to
prevent you from performing the duties of your occupation for a period longer
than at least 6 months that is designated as a successor to that plan or as a
replacement for that plan with respect to you.


“Mandatory Retirement Date” means the date of your Termination, if all of the
following conditions are satisfied: (i) you are an officer of AEP subject to
mandatory retirement at age 65, and (ii) your employment with AEP Terminates on
the date you attain age 65 or such later date specified by resolution of the
Board of Directors of AEP (or such person or committee to whom the Board
delegates the authority to make such determinations) adopted prior to the date
you attain age 65.


“Qualifying Termination” means, coincident with or within one (1) year after the
date of a Change In Control, your Termination for any reason excluding (i) your
death, (ii) your Disability, (iii) the exhaustion of your benefits under the
terms of an applicable AEP sick pay plan or long-term disability plan (other
than by reason of the amendment or termination of such a plan), (iv) your
attaining your Mandatory Retirement Date, (v) by AEP for Cause or (vi) by you
without Good Reason. If your employment is Terminated during the term of this
Agreement, but prior to a Change In Control, it shall not be considered a
Qualifying Termination even if such Termination was (A) by AEP without Cause, or
(B) by you based on events or circumstances that would constitute Good Reason if
a Change in Control had occurred.


“Severance Date” means the date that all of the following conditions are
satisfied at least 4 business days before March 15 of the calendar year
immediately following the calendar year in which your employment with AEP
Terminates: (i) your Termination is not a Qualifying Termination, (ii) your
employment with AEP is Terminated prior to your Mandatory Retirement Date in a
manner that is the direct result of a Triggering Event and that is either (I) an
involuntary Termination by the unilateral authority of AEP without Cause, and
not due to your implicit or explicit request, where you are willing and able to


5

--------------------------------------------------------------------------------





continue performing services, or (II) a voluntary Termination by you pursuant to
a window program that has been designed and implemented by AEP in a manner that
is not inconsistent with the requirements imposed by regulatory or other
authoritative guidance issued under Code Section 409A with respect to separation
pay plans, (iii) you are presented with and then timely sign and return an
effective Severance and Release of All Claims Agreement; (iv) on or before the
date your Severance and Release of All Claims Agreement becomes irrevocable by
you, you neither receive an offer of employment with a purchaser or successor
employer nor an offer of employment with AEP that is at the same or higher base
pay (determined without regard to overtime pay, bonuses, premium payments,
incentive compensation or any other form of additional compensation) and that
does not require relocation of your primary residence. For purposes of clause
(ii), your employment will not be considered Terminated as the direct result of
a Triggering Event if (A) your employment Terminates following the expiration of
a specific term of employment previously identified between you and AEP,
regardless of the reason for not extending or renewing your employment, or (B)
you fail to continue to provide services to AEP up to and including the date
established by AEP for the Termination of your employment pursuant to the
Triggering Event, or (C) AEP does not present you with a Severance and Release
of All Claims Agreement in connection with the Termination of your employment
with AEP. AEP retains sole discretion over any determination of whether and when
it will present you with a Severance and Release of All Claims Agreement and the
terms of any such agreement.


“Severance and Release of All Claims Agreement” means a Severance and Release of
All Claims Agreement in a form acceptable to AEP or its Subsidiary, whereby you
agree to waive and release AEP, all AEP System companies and all of their
respective officers, directors, employees, agents and representatives of and
from any and all claims.


“Termination” means termination of employment with AEP for any reason; provided
that determinations as to the circumstances that will be considered a
Termination (including a leave of absence other than a leave of absence due to
your Disability) shall be made in a manner consistent with the written policies
adopted by the HRC from time to time to the extent such policies are consistent
with the requirements imposed under Code 409A(a)(2)(A)(i). Your employment with
AEP will not be considered Terminated so long as you remain continuously
Disabled.


“Triggering Event” means the restructuring, consolidation, downsizing, closing,
sale and/or divestiture of AEP or part thereof under circumstances that are not
a Change in Control.


“Vesting Date” means each date set forth above in the Vesting Schedule.


Restricted Stock Units Are Nontransferable
No RSUs shall be sold, exchanged, pledged, transferred, assigned, or otherwise
encumbered, hypothecated or disposed of by you (or any beneficiary).




6

--------------------------------------------------------------------------------





Recoupment of Incentive Compensation
By accepting this Award, you agree to reimburse AEP for compensation awarded,
earned, received or paid to you under this Award agreement with respect to the
relevant time period if the Board, in its discretion, determines that:
•
You are a Covered Employee (as defined in the American Electric Power Company,
Inc. Board Policy on Recouping Incentive Compensation, as amended from time to
time), and

•
This restricted stock unit award or any compensation resulting from it was
predicated upon the achievement of financial or other results that were
subsequently materially restated or corrected, and

•
A payment that is materially lower would have been made to you had achievement
been calculated based upon the restated or corrected financial or other results.



Therefore, if and to the extent that, in the Board’s view, the above conditions
have been met and such reimbursement is warranted by the facts and circumstances
of the particular case or if the applicable legal requirements impose more
stringent requirements on AEP to obtain reimbursement of such compensation, then
you will be required to reimburse AEP for the value of such compensation paid to
you. Any such reimbursement must be paid in full to AEP within ninety (90) days
of AEP’s issuance of its notice to you. By entering into this Agreement, you
further agree and consent that AEP also may retain any deferred compensation
previously credited to you and not paid, provided that AEP will retain such
deferred compensation only if, when and to the extent that it otherwise becomes
payable to you. This right to reimbursement is in addition to, and not in
substitution for, any and all other rights AEP might have to pursue
reimbursement or such other remedies against an employee (including a Covered
Employee) for misconduct in the course of employment by AEP or otherwise based
on applicable legal considerations, all of which are expressly retained by AEP.


Conversion of Vested Stock Units and Delivery of Shares
Conversion to Common Stock: Upon vesting, each vested RSU (including each vested
Granted RSU and each vested Dividend Equivalent RSU) shall be converted into a
single share of AEP Common Stock for delivery in accordance with the section of
this award agreement entitled Delivery of Shares of Common Stock/Payment of
Cash, below. Fractional RSUs that constitute less than a single share may be
converted to cash or applied as additional income tax withholding at AEP’s
option.


Delivery of Shares of Common Stock/Payment of Cash: The shares of Common Stock
resulting from the conversion of your vested RSUs shall be delivered to you or
to an account set up for your benefit with a broker/dealer designated by the
Company (the “Broker/Dealer Account”) within a reasonable time (generally 3
days) after such shares are converted as described in the section of this award
agreement entitled Conversion to Common Stock or Cash Payment, above. Such
shares shall be delivered on or before March 15 of the calendar year following
the calendar year during which the RSUs became vested.




7

--------------------------------------------------------------------------------





AEP Common Stock and all LTIP participants remain subject to all applicable
legal and regulatory restrictions such as insider trading restrictions and
black-out periods and as otherwise specified by this award agreement (see, for
example, the section of this award agreement entitled Prorated Vesting for
Officers who Terminate Due to Mandatory Retirement at Age 65).


Tax Withholding
AEP retains discretion to withhold any and all applicable income, employment and
other taxes required to be withheld in connection with these RSUs. AEP may
reduce the number of vested RSUs credited to you or the number of shares of
Common Stock delivered to you to satisfy such tax withholding obligation. The
amount of such reduction shall be based upon the Fair Market Value of AEP Common
Stock at that time; provided, however, that any reduction to your vested RSUs
for applicable tax withholding shall not exceed such limits as may be applicable
to comply with the requirements of Code Section 409A.


LTIP Incorporated By Reference
This Agreement is subject in all respects to the terms and provisions of the
LTIP, all the terms and provisions of which are made a part of and incorporated
in this Agreement (as if they were expressly set forth herein). In the event of
any conflict between the terms of this Agreement and the terms of the LTIP, the
terms of the LTIP shall control. Any capitalized term not defined in this
Agreement shall have the same meaning as is ascribed thereto under the LTIP.


No Special Employment Rights
Nothing contained in the LTIP or this Agreement shall be construed or deemed by
any person under any circumstances to bind the Company to continue your
employment for the Vesting Period or for any other period. Your employment with
AEP is and will remain at all times “at-will.”


Cancellation
The RSUs subject to this award agreement shall be canceled and be of no force or
effect upon forfeiture in accordance with the terms and provisions of the
relevant sections of this award agreement, including the section entitled Other
Terminations, above.


Notice
Any Notice that may be required or permitted under this Agreement shall be in
writing, and shall be delivered in person or via fax transmission, overnight
courier service or certified mail, postage prepaid, properly addressed as
follows:


Notice to AEP: If such notice is to AEP, to the attention of the Executive
Compensation Department, American Electric Power, 1 Riverside Plaza, Columbus,
OH 43215, or at such other address as AEP, by notice to you, may designate in
writing from time to time.




8

--------------------------------------------------------------------------------





Notice to You: If such notice is to you, at the address as shown on the records
of AEP or at such other address as you, by notice to AEP, may designate in
writing from time to time.


IN WITNESS WHEREOF, AEP has caused this Agreement to be executed by its duly
authorized officer as of the Grant Date specified above. This Agreement will not
become effective until you accept it. If you have not properly accepted this
Agreement by the day immediately preceding the First Vesting Date (or, if later,
by the last day of the second month after the Grant Date), (A) any Granted RSUs
(and related Dividend Equivalent RSUs) to the extent not then vested shall be
forfeited and (B) you shall be deemed to have accepted this Agreement only with
respect to any RSUs and Dividend Equivalent RSUs that vested before the First
Vesting Date.


AMERICAN ELECTRIC POWER COMPANY, INC.
       
By: /s/ Nicholas K. Akins
Nicholas K. Akins
President and Chief Executive Officer


9

--------------------------------------------------------------------------------





EXAMPLES
RESTRICTED STOCK UNIT AWARD AGREEMENT


The Restricted Stock Unit Award Agreement includes provisions for prorated
vesting for Severance and for Officers who Terminate Due to Mandatory Retirement
at Age 65. The following examples assume that the award agreement provides the
indicated Effective Date and Vesting Schedule.
Effective Date:
January 1, 2017

Vesting Schedule
Vesting Date
May 1, 2018
May 1, 2019
May 1, 2020
Percentage of Granted Units
33 1/3%
33 1/3%
33 1/3%



Prorated Vesting for Severance: If you would incur a Severance Date on October
10, 2018 in connection with the Termination of your employment on September 30,
2018 as the direct result of a Triggering Event, the fractional percentage of
your Granted RSUs would be determined as follows: there are 21 whole months from
the Effective Date to the Termination Date divided by 40 whole months in the
vesting period (21/40 or 52.5%), reduced by the about 33.3% of your Granted RSUs
that had become vested through September 30, 2017, such that 19.2% (52.5% -
33.3%) of your Granted RSUs (along with any additional Dividend Equivalent RSUs
related to that portion) would become vested as of your October 10, 2018
Severance Date.


Prorated Vesting for Officers who Terminate Due to Mandatory Retirement at Age
65: If you would incur a Mandatory Retirement Date on December 15, 2018, the
fractional percentage of your Granted RSUs would be determined as follows: there
are 23 whole months from the Effective Date to the Mandatory Retirement Date
divided by 40 whole months in the vesting period (23/40 or about 57.5%), reduced
by the 33.3% of your Granted RSUs that had become vested through December 15,
2018, such that about 24.2% (57.5% - 33.3%) of your Granted RSUs (along with any
additional Dividend Equivalent RSUs related to that portion) would become vested
as of your December 15, 2018 Mandatory Retirement Date.




10